DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
4.	Claims 6-4, 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-3, 6-7, 9-11, 14-15, 17-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Indian Patent Application no. 201741029838 corresponding/US Patent Application No. 20190068559 to Bamidi el a., (“Bamidi”) in view of US Patent Application No. 20190014528 to Skillermark et al (“Skillermark”).
 	As per claim 1, Bamidi discloses a receiving, by first mesh device, one or more packets transmitted by a second mesh device ([0031], [0058]);
retrieving, by the first mesh device, a first encryption key corresponding to a first subnet ([0047], also see [0037], [0059], also see [0067]);
decrypting, by the first mesh device, a first portion of the one or more packets by using the first encryption key ([0053], [0056], [0059]), wherein the first portion comprises Sequence Numbers (SEQ), and wherein the decrypting using the first encryption key results in a first decrypted value for the SEQ ([0056]);
determining, by the first mesh device, whether the first decrypted value for the SEQ is valid or invalid ([0062],[0041], [0044]); and
authenticating, by the first mesh device, data in the one or more packets after determining that the first decrypted value for the SEQ is valid ([0044]).
Bamidi discloses Sequence Numbers (SEQ), does not explicitly disclose however in the same field of endeavor, Skillermark discloses an initialization vector ([0039], also see [0003]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bamidi with the teaching of Skillermark by including the feature of an initialization vector, in order for Bamidi’s system to making it impossible for hackers who use dictionary attack to decrypt the exchanged encrypted message by discovering a pattern.

 	As per claim 2, the combination of Bamidi and Skillermark discloses the method of claim 1, wherein the one or more packets are Bluetooth Low Energy mesh packets (Bamidi, [0058]).
As per claim 3, the combination of Bamidi and Skillermark discloses the method of claim 1, wherein the one or more packets are private-beacon packets, the first encryption key is a private-beacon key, and the initialization vector is an IV index ([0039], also see [0003]). The motivation regarding the obviousness of claim 1 is also applied to claim 3.
As per claim 6, the combination of Bamidi and Skillermark discloses the method of claim 1, further comprising: retrieving a second encryption key corresponding to a second subnet after determining that the first decrypted value for the initialization vector is invalid (Bamidi, [0062);
decrypting the first portion of the one or more packets by using the second encryption key, wherein the decrypting using the second encryption key results in a second decrypted value (Bamidi, [0062]); and
determining whether the second decrypted value for the initialization vector is valid or invalid (Bamidi, [0062]).
As per claim 7, the combination of Bamidi and Skillermark discloses the method of claim 1, wherein the authenticating of the data comprises generating a generated message integrity check (MIC) value using a Cipher Block Chaining (CBC) mode of operation (Bamidi, 90041], note: EBC, CBC both are Block Chaining mode).
Claims 9-11, 14-15, 17-19 and 20 rejected for similar reasons as stated above.

5.3.	Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bamidi and Skillermark as applied to claim above, and in view of US Patent Application No. 20090122770 to Korakis et al (“Korakis”).
      

	As per claim 8, the combination of Bamidi and Skillermark discloses the invention as described above. Bamidi and Skillermark do not explicitly disclose however in the same field of endeavor, Korakis disclose s the method of claim 7, wherein the authenticating of the data further comprises comparing i) the generated MIC value and ii) a MIC value in a second portion of the one or more packets ([0013],[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bamidi with the teaching of Skillermark/ Korakis by including the feature of MIC, in order for Bamidi’s system to ensuring the confidentiality and integrity of the communications channel, and to prevent replay attacks. Data is encrypted using counter (referred to as "CTR") mode AES. Authentication is achieved by using a Cipher Block Chaining Message Authentication Code (referred to as "CBC-MAC"). This combination of CTR and CBC-MAC is what constitutes CCMP. CCMP encapsulations attempt to ensure the confidentiality and integrity of the communications channel, and to prevent replay attacks. Integrity is assured by calculating a Message Integrity Code (referred to as "MIC") sum to check if a message is altered, protecting data from replay attacks. Embodiments consistent with the present invention enable certain security features in wireless communications using a helper node (when transmitting a packet, including a header and data, from a source wireless device to a destination wireless device, via a helper wireless device). At least some such embodiments might do so by (a) accepting address information of the helper wireless device, (b) determining a second header for a second hop of the packet from the helper wireless device to the destination wireless device, (c) inserting the second header into the packet to generate a modified packet, (d) generating a twice modified packet by at least performing authentication operations using the determined second header and the data of the packet (wherein the twice modified packet includes authentication information), and (e) transmitting the twice modified packet from the source wireless device to the helper wireless device. At least some other such embodiments might do so by (a) accepting address information of the helper wireless device, (b) determining a header for a second hop of a packet including the data from the helper wireless device to the destination wireless device, (c) performing authentication using the determined header and the data to generate a modified packet including authentication information, (d) generating a twice modified packet by at least replacing the determined header of the modified packet with a second header for a first hop of a packet including the data from the source wireless device to the helper wireless device, and (e) transmitting the twice modified packet from the source wireless device to the helper wireless device.
Claim 16, is rejected for similar reasons as stated above,

6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
	a).  U. S. Patent Application no. KHARVAR et al., discloses systems and methods for initialization vector (IV) index recovery for a Bluetooth special interest group (SIG) mesh network include a receiving device in a first node of the mesh network, wherein the receiving device retrieves, from a secure network beacon (SNB), a retrieved IV index. If the retrieved IV index is greater than a current IV index of the receiving device by at least a value of two, the receiving device enters a recovery mode for recovering a correct IV index. In the recovery mode, the receiving device may receive the correct IV index from a Bluetooth device, if available, over a secure link, or from a trusted device in a second node of the mesh network. The mesh network may also include a monitoring device to provide the correct IV index to the receiving device.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497